UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6007


HARRY NIE,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Douglas E. Miller, Magistrate Judge. (2:19-cv-00481-RAJ-DEM)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Nie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harry Nie seeks to appeal the district court’s order of referral to the magistrate judge

and the magistrate judge’s order denying Nie’s motion for recusal. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Nie seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the

appeal for lack of jurisdiction. Additionally, we deny Nie’s motion for injunctive relief.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2